 In theMatterof BOB WHITEMILLS, INC.andCHRIS GJENSTECase No. C-1586.-Decided June 6, 1940Feed and Fertilizer Manufacturing Industry-Settlement:stipulation pro-viding for compliance with the Act, including backpay-Order:entered onstipulation.Mr. Lee LoevingerandMr. Henry W. Lehmann,for the Board.Mr. Oliver S. Andresen,of Duluth, Minn., for the respondent.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed by Chris Gjenste, the National Labor RelationsBoard, herein called the Board, by its Regional Director for theEighteenth Region (Minneapolis, Minnesota), issued a complaintdated April 22, 1940, against Bob White Mills, Inc., Duluth, Minne-sota, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint, containing a notice of hearingthereon, was duly served on the respondent and on Gjenste.With respect to the unfair labor practices, the complaint alleged insubstance that the respondent (1) on or about January 9, 1939, dis-charged Gjenste, and at all times thereafter refused to reinstate him,because he had joined and assisted certain labor organizations andhad otherwise engaged in concerted activities for the purposes of col-lective bargaining and other mutual aid and protection, thereby dis-couraging membership in such organizations; (2) since March 1937advised, urged, warned, and threatened its employees to refrain frombecoming or remaining members of such labor organizations or other-wise assisting them; and (3) by the foregoing and other acts inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.24 N. L. R. B., No. 31.399 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 2, 1940, the respondent filed an answer, in which it deniedthat it had engaged in any of the alleged unfair labor practices.Pursuant to notice, a hearing was held in Duluth, Minnesota, onMay 6, 1940, before George Bokat, the Trial Examiner duly desig-nated by the Board.The Board and the respondent were representedby counsel and participated in the hearing, and Gjenste was presentbut did not make a formal appearance.At the hearing the parties(including Gjenste) entered into a stipulation subject to the Board'sapproval, in settlement of the case.This stipulation provided asfollows :It is hereby stipulated and agreed by and between all of theparties to this proceeding, as follows :1.The record herein shall consist of this stipulation, the tran-script herein, including the stipulation read into the record above,and the exhibits offered and received in evidence herein. .2.All of the parties hereto hereby waive the right to any fur-ther hearing herein, the making of findings of fact and conclu-sions of law by the National Labor Relations Board, and herebyagree and consent to the entry of the following order by theNational Labor Relations Board, and by the appropriate UnitedStates Circuit Court of Appeals.ORDERUpon the basis of the stipulation herein, and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat :1.The Respondent, its officers, agents, successors, and assigns,shall cease and desist from: (a) In any manner interfering with,restraining or coercing its employees in the exercise of theirright to self-organization, to form, join or assist labor organi-zations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for purposesof collective bargaining, or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act;(b)Discouraging membership in any labor organization of itsemployees by discrimination and 1 in regard to hire or tenureof employment or any term or condition of employment.2.The Respondent, its officers, agents, successors and assignsshall take the following affirmative action to effectuate thepolicies of the Act: (a) Immediately upon the entry of thisOrder, pay to Chris Gjenste the sum of $50.00, and within ten1 Sic. BOB WHITE MILLS, INC.401days after the entry of this Order pay to the said Chris Gjenstethe further sum of $50.00; (b) Post in several places at its plantnotices embodying the cease and desist provisions of this Order,and keep such notices posted for a period of sixty days; (c)Notify the Regional Director for the Eighteenth Region of theNational Labor Relations Board in writing within ten daysfrom the date of the entry of this order what steps the Respond-ent has taken to comply herewith.3.The issuance of an order, based upon the terms and pro-visions of this stipulation, shall constitute a complete deter-mination of all of the issues raised by the pleadings in thisproceeding.4.This stipulation is made subject to the approval of theNational Labor Relations Board. If this stipulation is notapproved by the National Labor Relations Board within twenty-one days from the date hereof, it shall be null and void and ofno effect and this proceeding shall stand in the same status asthough this stipulation had not been made and the hearing inthis proceeding may be reconvened upon three days' notice tothe parties herein.5.This stipulation constitutes the entire agreement betweenthe parties and no verbal agreement of any kind has been madewhich varies, alters, or adds to this stipulation.On May 23, 1940, the Board issued and duly served on the partiesan order. approving the said stipulation, making it a part of therecord in this case, and, in accordance with Article II, Section 36,of National Labor Relations Board Rules and Regulations-Series2, as amended, transferring the case to and continuing it before theBoard for the purpose of entry of a decision and order pursuant tothe provisions of the stipulation.Upon the basis of the said stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2.The respondent is a Minnesota corporation, with an office andmill inDuluth, Minnesota, where it is principally engaged in themanufacturing and processing of animal feeds and mineral fertil-izers.During 1938 and 1939 the respondent purchased productsconsisting principally of grain, screenings, phosphates, nitrogen,filler, potash, cottonseed meal, gluten feed, meal, soy bean oil, linseed2The findings in this section are based on a stipulation of facts entered into at the hear-ing by the attorneys for'the Board and the respondent. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDoilmeal, and malt sprouts, and amounting to approximately $120,000in value, about 40 per cent of which originated outside the State ofMinnesota and were shipped to the respondent's mill in Duluth, Min-nesota, by railroad and truck.During the same period, the respond-ent sold products consisting principally of feed and fertilizer andamounting to approximately $150,000 in value, about 25 per cent ofwhich was shipped from Duluth, Minnesota, to customers locatedoutside the State of Minnesota.We find that the foregoing operations constitute a continuous flowof trade, traffic, and commerce among the several States, and thatthe respondent is engaged in commerce, within the meaning of Sec-tion 2 (6) and (7) of the Act.ORDERUpon the basis of the stipulation herein, and the entire record inthe case, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Bob White Mills, Inc., Duluth, Minnesota, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for purposes of collective bargaining, or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act ;(b)Discouraging membership in any labor organization of itsemployees by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately upon the entry of' this order, pay to ChrisGjenste the sum of $50, and within ten (10) days after the entry ofthis order, pay to the said Chris Gjenste the further sum of $50;(b)Post in several places at its plant notices embodying the ceaseand desist provisions of this order, and keep such notices posted fora period of sixty (60) days;(c)Notify the Regional Director for the EighteenthRegion oftheNational Labor Relations Board in writing, within ten (10)days from the date of the entry of this order, what steps the re-spondent has taken to comply herewith.